Exhibit 10.20

 

LOGO [g831640g88c12.jpg]

GLOBAL INDEMNITY PLC

    Insurance & Reinsurance

January 1, 2015

Stephen Green (“Executive”)

EXECUTIVE EMPLOYMENT TERM SHEET

 

POSITION, TITLE, & REPORTING: Executive shall serve as President reporting to
the Chief Executive Officer (“CEO”) of Global Indemnity PLC (including
affiliates, “GBLI”). Executive will be employed by Global Indemnity Reinsurance
Company, Ltd (“Employer”). TERM: January 1, 2015 (start date) through January 1,
2020, (initial term).

ANNUAL BASE SALARY

AND OTHER COMPENSATION:

$275,000 per annum; may be adjusted once a year at the discretion of the Board
of Directors.

•    Employer will pay 100% of the Bermuda Government Social Insurance
contribution and the Government Payroll Tax.

ANNUAL BONUS OPPORTUNITY & COMPONENTS: All bonus awards shall be in accordance
with the Global Indemnity PLC Incentive Compensation Plan (partially represented
below) as determined by GBLI’s Board of Directors (“Board”) in its sole
discretion. The bonus will be composed of cash and restricted shares (which
restrictions shall be determined by the Board in its sole discretion). The CEO
of GBLI is afforded the discretion to adjust the actual bonus upwards or
downwards, or to eliminate the Executive’s bonus in its entirety. All awards
will be based on Global Indemnity Reinsurance Company Ltd results (premium,
income, loss ratio and expense ratio).

•    Cash Component: Target at 50% of Annual Base Salary;

 

1

 

1



--------------------------------------------------------------------------------

•    Restricted Shares Component: Target at 50% of Annual Base Salary

•    50% of each Restricted Shares award will vest ratably over a three-year
period. These Restricted Shares will vest:

•    16.5% on the first anniversary of the last day of a Bonus Year;

•    16.5% on the second anniversary of the last day of a Bonus Year; and

•    17.0% on the third anniversary of the last day of a Bonus Year.

•    The remaining 50% of the Restricted Shares award is subject to
re-measurement of the GAAP Accident Year Combined Ratio, excluding corporate
expenses by an independent actuary. To qualify for the award, the GAAP Accident
Year Combined Ratio excluding corporate expenses cannot be greater than that was
originally presented to and approved by the Board on or before March 1” of the
original year. If the award is granted, it will vest on a date specified by the
Board but no later than March 15th·

•    For purposes hereof, in the event Executive: resigns or is terminated for
any reason; has informed GBLI that Executive intends to resign; or has been
informed that GBLI intends to terminate Executive’s employment, all unvested
Restricted Shares shall be automatically extinguished for all purposes (as if
such shares had never been provisionally issued or granted) and shall no longer
be eligible for vesting.

•    The bonus is subject to Board discretion and approval. Adjustments to the
Plan and Actual results are subject to Board discretion; those plans are based
on Global Indemnity Reinsurance Company Ltd.’s plans solely.

DISCIPLINARY AND GRIEVANCE PROCEDURE: Grievances and disciplinary issues shall
be presented to the board of directors of the Employer as necessary by the
employee. Any resolution to such matters will be at the discretion of the board.
TERMINATION: If the Executive is terminated from his job without cause, he shall
receive one month severance for each year worked with the Company up to a
maximum of twelve months’ severance, unless he fails to provide Global Indemnity
with a general release of

 

2



--------------------------------------------------------------------------------

claims in a form satisfactory to the Company. For the sake of clarity, he shall
not be entitled to severance if he resigns from his job with the Company for any
reason, or he dies or he becomes disabled and cannot continue to perform the
functions of his job or if the Company terminates his employment because of a
Cause Event. The Employer or Executive shall give three (3) months’ notice. The
Employer reserves the right not to require the Executive to work his notice or
to otherwise require the Executive to take garden leave or otherwise absent
himself from the Employer’s office during the notice period. AGREEMENT: This
Term Sheet shall constitute a fully integrated, legally binding agreement
superseding all prior agreements, representations, and promises among Executive
and GBLI if and only if it is manually signed (and initialed on each page) by
CEO and Executive. This Term Sheet and agreement may only be amended or modified
and provisions hereof and rights and obligations hereunder may only be waived by
a written document manually executed by CEO and Executive, which document states
that the document was intended to amend or modify this Term Sheet and agreement
or waive rights or obligations hereunder.

The foregoing is agreed to by CEO and Executive as of 2/18, 2015.

GLOBAL INDEMNITY PLC

/s/ Cynthia Valko /s/ Stephen Green

By: Cynthia Valko

Its: Chief Executive Officer

Stephen Green

(“Executive”)

 

3